Title: From Thomas Jefferson to Samuel Smith, 21 April 1808
From: Jefferson, Thomas
To: Smith, Samuel


                  
                     Dear Sir 
                     
                     Washington Apr. 21. 08. 
                  
                  Our friend Kosciuzko, and your antient fellow souldier, on leaving this country requested me to appoint & superintend his agent for remitting to him the proceeds of his property in our funds. mr Barnes whom I appointed, is too ill at present to do business, and we wish to avail ourselves of the public vessel going from Baltimore to remit the General 1000. D. as he is in want, presuming on the practicability of procuring a solid bill in Baltimore, on Amsterdam or Paris. after what passed between us the other day, and feeling my own total ignorance how to get this done, can I so far interest your friendship for the General & myself as to ask you to inclose the check & other papers herein to any person who will procure the bill & inclose it either to you or myself. these papers will sufficiently explain how it is to be drawn. I salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               